Exhibit 10.1

AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT, effective [DATE], 2016 (the
“Agreement”), is made by and between Armstrong World Industries, Inc., a
Pennsylvania corporation (the “Company”), and [EXECUTIVE] (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

WHEREAS, the Company and the Executive have previously entered into individual
change in control and non-change in control severance agreements, and the Board
has determined that the severance arrangements for the Executive should be
consolidated into a single amended and restated severance agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in Section 19 hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through July 31, 2018; provided, however,
that commencing on August 1, 2017 and each August 1 thereafter, the Term shall
automatically be extended for one additional year unless, not later than the
preceding April 30, the Company or the Executive shall have given notice not to
extend the Term; and further provided, however, that if a Change in Control
shall have occurred during the Term, the Term shall expire twenty four (24)
months following the date on which such Change in Control occurred.

 



--------------------------------------------------------------------------------

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments or Change in Control
Severance Payments and the other payments and benefits described herein. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.

4. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) a date which is six (6) months from the date of such
Potential Change in Control, (ii) the date of a Change in Control, (iii) the
date of termination of the Executive’s employment by the Company for any reason
or due to the Executive’s death or Disability or (iv) the date of termination of
the Executive’s employment by the Executive for Good Reason.

5. Compensation Other Than Severance Payments.

5.1 During the Term, during any period that the Executive fails to perform the
Executive’s full-time duties with the Company as a result of incapacity due to
physical or mental illness, the Company shall pay the Executive’s full salary to
the Executive at the rate in effect at the commencement of any such period,
together with all compensation and benefits payable to the Executive under the
terms of any compensation or benefit plan, program or arrangement maintained by
the Company during such period (other than any disability plan), until the
Executive experiences a separation from service from the Company by reason of
the Executive’s Disability.

5.2 If the Executive’s employment shall be terminated for any reason during the
Term, the Company shall pay (i) the Executive’s full salary to the Executive
through the Date of Termination at the rate in effect immediately prior to the
Date of Termination or, if higher, the rate in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, (ii) to
the Executive no later than thirty (30) days following the Date of Termination,
at a daily salary rate based upon the Executive’s annual base salary in effect
immediately prior to the Date of Termination (or immediately prior to any
reduction resulting in a termination for Good Reason, if applicable), a lump sum
amount equal to all earned but unused vacation days through the Date of
Termination and (iii) all compensation and benefits payable to the Executive
through the Date of Termination under the terms of the Company’s compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason (collectively, the “Accrued Obligations”).

 

2



--------------------------------------------------------------------------------

5.3 If the Executive’s employment shall be terminated for any reason during the
Term, the Company shall pay to the Executive the Executive’s normal
post-termination compensation and benefits as such payments become due, in
accordance with and as determined under, the Company’s retirement, insurance and
other compensation or benefit plans, programs and arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the occurrence of the first event
or circumstance constituting Good Reason.

6. Severance Payments Not in Connection With a Change in Control.

6.1 Subject to Section 6.2 hereof, if (i) the Executive’s employment is
terminated during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, (C) by the Executive without Good Reason as
defined by 19(Q) hereof or (D) in connection with a Change in Control under
circumstances set forth in Section 7 hereof, then the Company shall pay the
Executive the amounts, and provide the Executive the benefits, described in this
Section 6.1 (“Severance Payments”), in addition to the Accrued Obligations and
any payments and benefits to which the Executive is entitled under Section 5.3
hereof; provided, however, that, in the case of clauses (A) and (B) below,
Executive shall have executed a release of claims substantially in the form
attached as Exhibit A hereto and such release shall become effective within the
time period set forth in the release.

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to                  (      ) times
the sum of (i) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
Executive’s target annual bonus under the Management Achievement Plan (the
“MAP”) or any other annual incentive compensation plan adopted by the Company in
which the Executive participates in respect of the fiscal year in which occurs
the Date of Termination or, if higher, such target annual bonus in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.

(B) Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive a pro rata portion to the Date of
Termination of the bonus amount the Executive would have earned with respect to
the year in which the Date of Termination occurs, calculated by multiplying the
award that the Executive would have earned for such year, based upon the actual
level of achievement of the performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such year through the Date of Termination
by twelve (12). Such prorated bonus, if any, shall be payable at such time that
annual incentives are paid to employees of the Company who have not experienced
a termination of employment.

 

3



--------------------------------------------------------------------------------

6.2 Subject to the provisions of Section 18 hereof, the payments provided for in
subsection (A) of Section 6.1 hereof shall be made on the sixtieth (60th) day
following the Date of Termination.

7. Severance Payments in Connection with a Change in Control.

7.1 Subject to Section 7.2 hereof, if (i) the Executive’s employment is
terminated on or following a Change in Control and during the Term, other than
(A) by the Company for Cause, (B) by reason of death or Disability, or (C) by
the Executive without Good Reason, then the Company shall pay the Executive the
amounts, and provide the Executive the benefits, described in this Section 7.1
(“Change in Control Severance Payments”), in addition to the Accrued Obligations
and any payments and benefits to which the Executive is entitled under Section
5.3 hereof; provided, however, that, in the case of clauses (A), (B), (C), (D),
(E) and (F) below, Executive shall have executed a release of claims
substantially in the form attached as Exhibit A hereto and such release shall
become effective within the time period set forth in the release. For purposes
of this Agreement, the Executive’s employment shall be deemed to have been
terminated following a Change in Control by the Company without Cause or by the
Executive with Good Reason, if (i) the Executive’s employment is terminated by
the Company without Cause prior to a Change in Control (but only if a Change in
Control occurs no later than six (6) months following the Executive’s
termination of employment) and such termination was at the request or direction
of a Person who has entered into an agreement with the Company the consummation
of which would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason as defined by Section 19(P) hereof prior to a Change
in Control (but only if a Change in Control occurs no later than six (6) months
following the Executive’s termination of employment) and the circumstance or
event which constitutes Good Reason occurs at the request or direction of such
Person, or (iii) the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason and such termination or the
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change in Control (but only if a Change in Control
occurs no later than six (6) months following the Executive’s termination of
employment).

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to                 (      ) times the
sum of (i) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
Executive’s target annual bonus under the MAP or any other annual incentive
compensation plan adopted by the Company in which the Executive participates in
respect of the fiscal year in which occurs the Date of Termination or, if
higher, such target annual bonus in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason.

 

4



--------------------------------------------------------------------------------

(B) For the twenty four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after-tax cost to the Executive than the after-tax cost to the
Executive immediately prior to such date or occurrence; provided, however, that
(i) the Executive’s and his qualified dependents’ COBRA eligibility period shall
include the period during which the Company is providing benefits under this
subsection (B); (ii) unless the Executive consents to a different method (or
elects COBRA coverage at applicable COBRA rates), such health insurance benefits
shall be provided through a third-party insurer; and (iii) the Executive shall
be responsible for the payment of premiums for such benefits in the same amount
as active employees of the Company. Benefits otherwise receivable by the
Executive pursuant to this Section 7.1(B) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the twenty four (24) month period following the Executive’s termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
after tax cost of such benefits to the Executive over such cost immediately
prior to the Date of Termination or, if more favorable to the Executive, the
first occurrence of an event or circumstance constituting Good
Reason. Notwithstanding the foregoing, in the event that the Executive’s
employment is terminated under circumstances described in the second sentence of
Section 7.1, on the sixtieth (60th) day following the Change in Control the
Company shall pay or reimburse the Executive for any amounts or benefits it
would have been required to pay or provide to the Executive under this Section
7.1(B) during the period prior to the Change in Control, determined as if the
Change in Control occurred on the Date of Termination.

(C) Notwithstanding any provision of any annual incentive plan to the contrary,
the Company shall pay to the Executive an amount, in cash, equal to the sum of
(i) any unpaid incentive compensation which has been allocated or awarded to the
Executive for a completed fiscal year preceding the Date of Termination under
any such plan and which, as of the Date of Termination, is contingent only upon
the continued employment of the Executive to a subsequent date, and (ii) a pro
rata portion to the Date of Termination of Executive’s target bonus for the year
in which the Date of Termination occurs (or the target in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason), calculated by multiplying such target bonus by the fraction obtained by
dividing the number of full months and any fractional portion of a month during
such year through the Date of Termination by twelve (12).

 

5



--------------------------------------------------------------------------------

(D) If the Executive would have become entitled to benefits under the Company’s
post-retirement health care or life insurance plans (as in effect immediately
prior to the Date of Termination (or, if more favorable to the Executive, such
plans as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason)) had the Executive’s employment
terminated at any time during the period of twenty four (24) months after the
Date of Termination, the Company shall provide such post-retirement health care
or life insurance benefits to the Executive (subject to any employee
contributions required under the terms of such plans in the same amounts as
active employees of the Company) commencing on the later of (i) the date that
such coverage would have first become available or (ii) the date that benefits
described in subsection (B) of this Section 7.1 terminate.

(E) The Company shall pay, no later than the last day of the calendar year in
which they are incurred, the reasonable fees and expenses of a full service
nationally recognized executive outplacement firm until the earlier of the date
the Executive secures new employment or the date which is twenty four (24)
months following the Executive’s Date of Termination; provided that in no event
shall the aggregate amount of such payments exceed $30,000.

(F) All unvested equity awards held by the Executive on the Date of Termination
(or the date of the Change in Control in the event of the Executive’s
termination under circumstances described in the second sentence of Section 7.1)
shall immediately vest, all restrictions thereon shall lapse, and any
performance-based awards shall be deemed to have been earned at the target level
set forth in the applicable award agreement for any performance period not then
completed and all earned but unvested performance-based awards, including those
deemed to be earned pursuant to this sentence, shall immediately vest. All such
equity awards other than options (addressed in the immediately following
sentence) shall be settled and paid to the Executive within five (5) days
following the Executive’s Date of Termination. Any option, including those that
become vested and exercisable pursuant to this Section 7.1(F), held by the
Executive shall remain exercisable for a period ending on the later of (x) the
fifth anniversary of the Date of Termination (or the fifth anniversary of the
Change in Control in the event of the Executive’s termination under
circumstances described in the second sentence of Section 7.1) or (y) the last
date that such option otherwise would be exercisable under the terms of the
option agreement or the plan pursuant to which such option was granted;
provided, that in no event shall any option be exercisable after the expiration
of the original term of such option. If any of the Executive’s equity awards
were forfeited prior to a Change in Control following the Executive’s
termination under circumstances described in the second sentence of Section 7.1
but prior to the date of a Change in Control, the Company shall, within thirty
(30) days following the date of the Change in Control, make a lump sum cash
payment to the Executive in respect of such Executive’s equity awards that have
not previously vested in an amount equal to (A) in the case of restricted

 

6



--------------------------------------------------------------------------------

shares, performance restricted shares, restricted stock units or performance
restricted stock units, the aggregate Fair Market Value of the shares of Company
stock underlying the applicable award and (B) in the case of an option, the
excess of the Fair Market Value of a share of the Company’s stock over the
exercise price of such option, in each case determined as of the date of the
Change in Control without taking into account any restrictions
thereon. Notwithstanding the foregoing, to the extent any equity awards
constitute “non-qualified deferred compensation” within the meaning of Section
409A of the Code, such awards shall be settled on the earliest date that would
be permitted under Section 409A of the Code without incurring penalty or
accelerated taxes thereunder.

7.2 (A) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
Excise Tax, then, after taking into account any reduction in the Total Payments
provided by reason of section 280G of the Code in such other plan, arrangement
or agreement, the portion of the Total Payments that does not constitute
deferred compensation within the meaning of section 409A of the Code shall first
be reduced and the portion of the Total Payments that does constitute deferred
compensation within the meaning of section 409A of the Code shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (B) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(B) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered,

 

7



--------------------------------------------------------------------------------

within the meaning of section 280G(b)(4)(B) of the Code, in excess of the Base
Amount allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code.

(C) At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement). If the
Executive objects to the Company’s calculations, the Company shall pay to the
Executive such portion of the Change in Control Severance Payments (up to 100%
thereof) as the Executive determines is necessary to result in the proper
application of subsection A of this Section 7.2.

7.3 Subject to the provisions of Section 18 hereof, the payments provided for in
subsections (A) and (C) of Section 7.1 hereof shall be made on the sixtieth
(60th) day following the Date of Termination; and in the event the Executive
becomes entitled to Change in Control Severance Payments due to a termination
described in the second sentence of Section 7.1, such payments, less any
payments previously made pursuant to Section 6.1 hereof, shall be made on the
sixtieth (60th) day following the Change in Control. Notwithstanding the above,
to the extent the Executive is terminated (i) following a Change in Control but
prior to a change in ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company (within the
meaning of section 409A of the Code) or (ii) prior to a Change in Control in a
manner described in the second sentence of Section 7.1, to the extent required
to avoid accelerated taxation and/or tax penalties under section 409A of the
Code, amounts payable to the Executive hereunder, to the extent not in excess of
the amount that the Executive would have received under any other pre-Change in
Control severance plan or arrangement with the Company had such plan or
arrangement been applicable, shall be paid at the time and in the manner
provided by such plan or arrangement and the remainder shall be paid to the
Executive in accordance with the provisions of this Section 7.3.

7.4 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive’s employment in connection with a
Change in Control, in seeking in good faith to obtain or enforce any benefit or
right provided by this Section 7 or in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit provided hereunder. Such payments shall be made
within five (5) business days after delivery of the Executive’s written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require; provided that in no event will payment be made
for requests that are submitted later than December 15th of the year following
the year in which the expense is incurred.

 

8



--------------------------------------------------------------------------------

8. Termination Procedures.

8.1 Notice of Termination. During the Term, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

8.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment during the Term, shall mean (i) if the
Executive’s employment is terminated for Disability, thirty (30) days after
Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), and (ii) if the Executive’s employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).

9. Restrictive Covenants

9.1 During the Executive’s employment with the Company and (i) for a period of
twelve (12) months thereafter in the case of Section 9.1(A) hereof, and (ii) for
a period of twenty four (24) months thereafter in the case of Sections 9.1(B)
and (C) hereof:

(A) the Executive shall not, directly for the Executive or any third party,
become engaged in any business or activity which is directly in competition with
any services or products sold by, or any business or activity engaged in by, the
Company or any of its affiliates; provided, however, that this provision shall
not restrict the Executive from owning or investing in publicly traded
securities, so long as the Executive’s aggregate holdings in such company do not
exceed 2% of the outstanding equity of such company and such investment is
passive;

(B) the Executive shall not solicit any person who was a customer of the Company
or any of its affiliates during the period of the Executive’s employment
hereunder, or solicit potential customers who are or were identified through
leads developed during the course of employment with the Company, or otherwise
divert or attempt to divert any existing business of the Company or any of its
affiliates; and

(C) the Executive shall not, directly for the Executive or any third party,
solicit, induce, recruit or cause another person in the employment of the
Company or any of its affiliates to terminate such employee’s employment for the
purposes of joining, associating, or becoming employed with any business or
activity which is in competition with any services or products sold, or any
business or activity engaged in, by the Company or any of its affiliates.

 

9



--------------------------------------------------------------------------------

9.2 The Executive agrees that he will not, while employed with the Company or at
any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any confidential
information or trade secrets concerning the business of the Company, including,
without limiting the generality of the foregoing, any customer lists or other
customer identifying information, the techniques, methods or systems of the
Company’s operation or management, any information regarding its financial
matters, or any other material information concerning the business of the
Company, its manner of operation, its plans or other material data. The
provisions of this Section 9.2 shall not apply to (i) information that is public
knowledge other than as a result of disclosure by the Executive in breach of
this Section 9.2; (ii) information disseminated by the Company to third parties
in the ordinary course of business; (iii) information lawfully received by the
Executive from a third party who, based upon inquiry by the Executive, is not
bound by a confidential relationship to the Company, or (iv) information
disclosed under a requirement of law or as directed by applicable legal
authority having jurisdiction over the Executive.

9.3 The Executive agrees that he will not, while employed with the Company or at
any time thereafter for any reason, in any fashion, form or manner, either
directly or indirectly, disparage or criticize the Company, or otherwise speak
of the Company, in any negative or unflattering way to anyone with regard to any
matters relating to the Executive’s employment by the Company or the business or
employment practices of the Company. The Company agrees that it will not, in any
fashion, form or manner, either directly or indirectly, disparage or criticize
the Executive or otherwise speak of the Executive in any negative or
unflattering way to anyone with regard to any matters relating to the
Executive’s employment with the Company. This Section shall not operate as a bar
to (i) statements reasonably necessary to be made in any judicial,
administrative or arbitral proceeding, or (ii) internal communications between
and among the employees of the Company with a job-related need to know about
this Agreement or matters related to the administration of this Agreement.

9.4 The Executive understands that in the event of a violation of any provision
of Section 9, the Company shall have the right to (i) seek injunctive relief, in
addition to any other existing rights provided in this Agreement or by operation
of law, without the requirement of posting bond and (ii) stop making any future
payments or providing benefits under this Agreement. The remedies provided in
this Section 9.4 shall be in addition to any legal or equitable remedies
existing at law or provided for in any other agreement between the Executive and
the Company or any of its affiliates, and shall not be construed as a limitation
upon, or as an alternative or in lieu of, any such remedies. If any provisions
of Section 9 shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.

 

10



--------------------------------------------------------------------------------

9.5 The Executive acknowledges that the provisions of Section 9 shall extend to
any business that becomes an affiliate of or successor to the Company or any of
its affiliates on account of a Change in Control or otherwise.

9.6 Nothing in this Agreement, including the nondisclosure required by Sections
9.2 and 9.3 hereof or the required release of claims in Exhibit A, restricts or
prohibits the Executive from initiating communications directly with, responding
to any inquiries from, providing testimony before, providing confidential
information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor (“DOL”), the
National Labor Relations Board (“NLRB”), the Department of Justice (“DOJ”), the
Securities and Exchange Commission (“SEC”), the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law, the
Executive is waiving the Executive’s right to receive any individual monetary
relief from the Company or any others covered by the release of claims resulting
from such claims or conduct, regardless of whether the Executive or another
party has filed them, and in the event the Executive obtains such monetary
relief, the Company will be entitled to an offset for the payments made pursuant
to this Agreement. Nothing contained in this Agreement including the immediately
preceding sentence limits the Executive’s right to receive an award from any
Regulator that provides awards for providing information relating to a potential
violation of law. The Executive does not need the prior authorization of the
Company to engage in conduct protected by this paragraph, and the Executive does
not need to notify the Company that s/he has engaged in such conduct.

Please take notice that federal law provides criminal and civil immunity with
respect to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain confidential circumstances that are set forth in
18 U.S.C. §§ 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

10. Requirement of Release. Notwithstanding anything in this Agreement to the
contrary, the Executive’s entitlement to the Severance Payments and the Change
in Control Severance Payments shall be contingent upon the Executive having
executed a release substantially in the form attached as Exhibit A hereto and
such release becoming effective in accordance with the terms set forth in the
release. If such release does not become effective within the time period
prescribed in the release, the Company’s obligations under Section 6.1 or 7.1,
as applicable, shall cease immediately.

 

11



--------------------------------------------------------------------------------

11. No Mitigation. The Company agrees that the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Sections 6 or 7 hereof. Further, except as
specifically provided in Section 7.1(B) hereof, no payment or benefit provided
for in this Agreement shall be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

12. Successors; Binding Agreement.

12.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

12.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

13. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the most recent address shown in the personnel records of the
Company and, if to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

 

To the Company:   

Armstrong World Industries, Inc.

P.O. Box 3001

Lancaster, Pennsylvania 17604

Attention: General Counsel

14. Miscellaneous; Amendment of Related Agreements.

14.1 No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement

 

12



--------------------------------------------------------------------------------

supersedes any other agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof which have been made by
either party[, including the Change in Control Agreement between the Company and
the Executive dated [DATE], as subsequently renewed effective [DATE] and the
Severance Agreement between the Company and the Executive dated [DATE]];
provided, however, that on and following a Change in Control, this Agreement
shall supersede any agreement setting forth the terms and conditions of the
Executive’s employment with the Company only in the event that, following a
Change in Control, the Executive’s employment with the Company is terminated by
the Company other than for Cause or by the Executive for Good Reason. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Pennsylvania. All references to sections
of the Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 6, 7 and 9 hereof) shall
survive such expiration.

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Settlement of Disputes; Arbitration.

17.1 All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied. Notwithstanding the above, in the event of
any dispute, any decision by the Board hereunder shall be subject to a de novo
review by the arbitrator.

17.2 Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Lancaster County,
Pennsylvania in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

13



--------------------------------------------------------------------------------

18. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with section 409A of the Code to the extent subject
thereto or be exempt therefrom, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required to avoid the application of an accelerated or additional
tax under section 409A of the Code, the Executive shall not be considered to
have terminated employment with the Company for purposes of this Agreement until
such time as the Executive is considered to have incurred a “separation from
service” from the Company within the meaning of section 409A of the Code. Each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of section 409A of the
Code, and any payments that are due within the “short term deferral period” as
defined in section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required to
avoid the application of an accelerated or additional tax under section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following the Executive’s termination of employment shall instead be
paid on the first business day after the date that is six months following the
Executive’s termination of employment (or upon the Executive’s death, if
earlier). The Company is entitled to determine whether any amounts under this
Agreement are to be suspended or delayed pursuant to the foregoing sentence, and
the Company shall have no liability to the Executive for any such determination
or any errors made by the Company in identifying the Executive as a specified
employee. Any amounts so suspended shall earn interest thereon, if applicable,
calculated based upon the then prevailing monthly short-term applicable federal
rate. Notwithstanding the foregoing, to the extent that the foregoing applies to
the provision of any ongoing welfare benefits to the Executive that would not be
required to be delayed if the premiums therefor were paid by the Executive, the
Executive shall pay the full cost of premiums for such welfare benefits during
the six-month period and the Company shall pay the Executive an amount equal to
the amount of such premiums paid by the Executive during such six-month period
on the first business day of the month following the expiration of the six-month
period referred to above. To the extent required to avoid an accelerated or
additional tax under section 409A of the Code, amounts reimbursable to Executive
under this Agreement shall be paid to Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to Executive)
during any one year may not effect amounts reimbursable or provided in any
subsequent year.

19. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

14



--------------------------------------------------------------------------------

(B) “Auditor” shall have the meaning set forth in Section 7.2 hereof.

(C) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

(D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(E) “Board” shall mean the Board of Directors of the Company.

(F) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the deliberate and continued failure by the Executive to devote
substantially all the Executive’s business time and best efforts to the
performance of the Executive’s duties (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive) after a demand for substantial performance is
delivered to the Executive by the Board which demand specifically identifies the
manner in which the Board believes the Executive has not substantially performed
such duties; (ii) the deliberate engaging by the Executive in gross misconduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise; or (iii) the Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony or any criminal charge involving moral turpitude. For
the purposes of this Agreement, no act, or failure to act, on the part of the
Executive shall be considered “deliberate” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that such
action or omission was in the best interests of the Company. Further, a Notice
of Termination for Cause for purposes of Section 7.1 hereof is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the Board at a meeting of
the Board which was called and held for the purpose of considering such
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, the Executive was guilty
of conduct set forth in clause (i) or (ii) of the definition of Cause herein,
and specifying the particulars thereof in detail.

(G) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (III)
below; or

 

15



--------------------------------------------------------------------------------

(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or;

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation immediately following which the individuals
who comprise the Board immediately prior thereto constitute at least a majority
of the board of directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof, or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 35% or more of the combined voting power of the
Company’s then outstanding securities; or

(IV) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

16



--------------------------------------------------------------------------------

(H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(I) “Company” shall mean Armstrong World Industries, Inc. and, except in
determining under Section 19(G) hereof whether or not any Change in Control of
the Company has occurred, shall include any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

(J) “Date of Termination” shall have the meaning set forth in Section 8.2
hereof.

(K) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(L) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(M) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

(N) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(O) “Fair Market Value” shall have the meaning ascribed to such term in the
Company’s 2011 Long-Term Incentive Plan or its successor plan.

(P) “Good Reason” for termination by the Executive of the Executive’s employment
in connection with a Change in Control for purposes of Section 7.1 hereof shall
mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) after any Change in Control, or prior to
a Change in Control under the circumstances described in the second sentence of
Section 7.1 hereof (treating all references in paragraphs (I) through (VII)
below to a “Change in Control” as references to a “Potential Change in
Control”), of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described
below, such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

 

17



--------------------------------------------------------------------------------

(I) a material diminution in the Executive’s authority, duties, or
responsibilities or the assignment to the Executive of duties or
responsibilities that are materially inconsistent with those in effect
immediately prior to the Change in Control; including, without limitation, if
the Executive was, immediately prior to the Change in Control, an executive
officer of a public company, any such alteration attributable to the Executive
ceasing to be an executive officer of a public company;

(II) a reduction of ten percent (10%) or more by the Company in the Executive’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company;

(III) the relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Executive to be based anywhere other than such principal place of employment
(or permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

(IV) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable in terms of compensation opportunity
(“materially less favorable” shall be a reduction of ten percent (10%) or more
in the compensation opportunity), as existed immediately prior to the Change in
Control except for across-the-board compensation plan reductions similarly
affecting all senior executive officers of the Company;

(V) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s retirement, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any action by the Company which would
directly or indirectly materially reduce any of such benefits (a “material
reduction” shall be a reduction of ten percent (10%) or more in the value of the
aggregate benefits), or deprive the Executive of any material fringe benefit
enjoyed by the Executive at the time of the Change in Control except for (i)
across-the-board benefit reductions similarly affecting all senior executive
officers of the Company or (ii) reduction or elimination of Executive’s annual
comprehensive “executive” physical examinations, financial planning or other
perquisites;

 

18



--------------------------------------------------------------------------------

(VI) a material breach by the Company of its obligations under this Agreement;

(VII) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 8.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective; or

(VIII) failure of the Company to obtain assumption and agreement by a successor
of the Company to perform this Agreement as provided in Section 12.1.

The Executive’s right to terminate the Executive’s employment for Good Reason in
connection with a Change in Control shall not be affected by the Executive’s
incapacity due to physical or mental illness. The Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder. In no event
will the Executive have Good Reason to terminate employment unless such act or
failure to act results in a material negative change to the Executive’s
employment that has not been cured within 30 days after a Notice of Termination
is delivered by the Executive to the Company. The Executive must also provide
notice to the Company of the Good Reason condition within ninety (90) days of
the initial existence of such condition.

(Q) “Good Reason” for termination by the Executive of the Executive’s employment
prior to a Change in Control for purposes of Section 6.1 hereof shall mean the
occurrence (without the Executive’s express written consent which specifically
references this Agreement) of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described below, such act or failure to act is corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:

(I) a material diminution in the Executive’s authority, duties, or
responsibilities or the assignment to the Executive of duties or
responsibilities that are materially inconsistent with those in effect on the
date hereof;

(II) a reduction of ten percent (10%) or more by the Company in the Executive’s
annual base salary as in effect on the date hereof or as the same may be
increased from time to time except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company;

 

19



--------------------------------------------------------------------------------

(III) the relocation of the Executive’s principal place of employment to a
location more than fifty (50) miles from the Executive’s principal place of
employment as of the date hereof or the Company’s requiring the Executive to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s present business travel
obligations;

(IV) a material breach by the Company of its obligations under this Agreement;
or

(V) failure of the Company to obtain assumption and agreement by a successor of
the Company to perform this Agreement as provided in Section 12.1.

The Executive’s right to terminate the Executive’s employment for Good Reason
prior to a Change in Control shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder. In no event will the
Executive have Good Reason to terminate employment unless the Company’s act or
failure to act results in a material negative change to the Executive’s
employment that has not been cured within 30 days after a Notice of Termination
is delivered by the Executive to the Company. The Executive must also provide
notice to the Company of the Good Reason condition within ninety (90) days of
the initial existence of such condition.

(R) “Notice of Termination” shall have the meaning set forth in Section 8.1
hereof.

(S) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(T) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

 

20



--------------------------------------------------------------------------------

(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 30% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(U) “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.

(V) “Tax Counsel” shall have the meaning set forth in Section 7.2 hereof.

(W) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(X) “Total Payments” shall mean those payments so described in Section 7.2
hereof.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

 

Name:  

Title:

 

 

 

[Executive]

 

22



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this                  day
of                 ,                 , by and between                 
(“Executive”) and Armstrong World Industries, Inc. (the “Company”).

 

1.

FOR AND IN CONSIDERATION of the payments and benefits provided in the [Amended
and Restated] Severance Agreement between Executive and the Company dated as of
[DATE], (the “Severance Agreement”), Executive, for himself or herself, his or
her successors and assigns, executors and administrators, now and forever hereby
irrevocably and unconditionally releases and discharges the Company, together
with all of its past and present parents, subsidiaries, and affiliates, together
with each of their officers, directors, stockholders, partners, employees,
agents, representatives and attorneys, and each of their subsidiaries,
affiliates, estates, predecessors, successors, and assigns (hereinafter
collectively referred to as the “Releasees”) from any and all rights, claims,
charges, actions, causes of action, complaints, sums of money, suits, debts,
covenants, contracts, agreements, promises, obligations, damages, demands or
liabilities of every kind whatsoever, in law or in equity, whether known or
unknown, suspected or unsuspected, which Executive or Executive’s executors,
administrators, successors or assigns ever had, now has or may hereafter claim
to have by reason of any matter, cause or thing whatsoever; arising from the
beginning of time up to the date of the Release: (i) relating in any way to
Executive’s employment relationship with the Company or any of the Releasees, or
the termination of Executive’s employment relationship with the Company or any
of the Releasees; (ii) arising under or relating to the Severance Agreement;
(iii) arising under any federal, local or state statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act; Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Acts of 1866 and 991; 42 U.S.C.
§1981; Section 503 of the Rehabilitation Act of 1973; the Fair Labor Standards
Act (including the Equal Pay Act); the Pennsylvania Workers’ Compensation Act;
the Genetic Information Non-Discrimination Act; the Immigration Reform and
Control Act; the National Labor Relations Act; the Americans with Disabilities
Act as amended; the Family and Medical Leave Act, as allowed by law; the Worker
Adjustment and Retraining Notification Act; the Employee Retirement Income
Security Act of 1974, as amended, and/or all applicable state laws against
discrimination, each as amended; (iv) relating to wrongful employment
termination or breach of contract; or (v) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair: (i) the Executive’s ability to enforce the
provisions of Sections 6.1 or 7.1, as applicable, of the Severance Agreement,
(ii) any direct or indirect holdings of equity in

 

A-1



--------------------------------------------------------------------------------

  Armstrong World Industries, Inc. or any vested awards (or awards which may
vest) which Executive has under any equity, equity-based, stock option or
similar plan, agreement or program, which equity and awards shall be subject to
all the terms and conditions of such documents; (iii) any claims for accrued and
vested benefits under any of the Company’s employee retirement and welfare
benefit plans; and (iv) any rights or claims Executive may have that cannot be
waived under applicable law, including and subject to the terms set forth in
Section 9.6 of the Severance Agreement; (collectively, the “Excluded Claims”).
Executive further acknowledges and agrees that, except with respect to Excluded
Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment
with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees.

 

2. Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.

 

3. Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release knowingly and voluntarily. Executive further acknowledges and agrees
that Executive has had at least [twenty-one (21) or forty-five (45)] calendar
days to consider the Release , although Executive may sign it sooner if
Executive wishes. In addition, once Executive has signed the Release, Executive
shall have seven (7) additional days from the date of execution to revoke
Executive’s consent and may do so only by writing to: Armstrong World
Industries, Inc., P.O. Box 3001, Lancaster, Pennsylvania 17604, Attention:
General Counsel. The Release shall not be effective until the eighth (8th) day
after Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date. No payments shall be due under the Section 6 or 7 of the Severance
Agreement unless this Release has become effective, and no such amounts shall be
paid until the times set forth therein.

 

4. It is understood and agreed by Executive that the payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.

 

A-2



--------------------------------------------------------------------------------

5. The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.

 

6. The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the Commonwealth of Pennsylvania, and each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.

 

7. The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the Commonwealth of
Pennsylvania If any provision hereof is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this document and
its terms shall be construed and enforced as if such unenforceable provision had
never comprised a part hereof, the remaining provisions hereof shall remain in
full force and effect, and the court construing the provisions shall add as a
part hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.

 

8. The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

 

Name:  

 

Title:  

 

 

EXECUTIVE

 

A-3